           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    PINE BLUFF DIVISION

KAREN LYONS                                                  PLAINTIFF

v.                       No. 5:17-cv-128-DPM

ARKANSAS DEPARTMENT
OF COMMUNITY CORRECTIONS;
SHEILA SHARP; WADE HODGE;
KEVIN MURPHY; PHYLLIS
CALLAWAY-SILAS; JERRY BRADSHAW;
CHAD BROWN; and PAULETTE
WASHINGTON, all in their Individual and
Official Capacities as Employees
of the Arkansas Department
of Community Corrections                                   DEFENDANTS

                             JUDGMENT
     The complaint is dismissed with prejudice. The Court retains
jurisdiction until 6 May 2019 to enforce the settlement.



                                 D.P. Marshall Jr.
                                 United States District Judge
